Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance of claims 1-8 is the inclusion of the limitations of a printer device that includes a second projection having an outer diameter larger than an outer diameter of the first projection and movable between a supporting position where the second projection contains an outer circumference of the first projection and a storing position where the second projection is stored further on an inner side than the guide surface, wherein in the supporting position, the second projection rotatably holds a core section of another roll-like continuous paper having a core diameter larger than a core diameter of the roll-like continuous paper. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 9-16 is the inclusion of the limitations of a printer device that includes a second projection movable between a storing position where the second projection forms a circular outer edge in conjunction with the first projection at a lower end of the first projection or a storing position where the second projection is stored further on an inner side than the guide surface and a supporting position deviating to an outer side from the circular outer edge formed by the first projection, wherein in the supporting position, the second projection rotatably holds, in conjunction with the first projection, a core section of another roll-like continuous paper having a core diameter larger than a core diameter of the roll-like continuous paper. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The primary reason for allowance of claims 17-20 is the inclusion of the limitations of a printer device that includes a second projection having an outer diameter larger than an outer diameter of the first projection and movable between a supporting position where the second projection contains an outer circumference of the first projection and a storing position where the second projection is stored further on an inner side than the guide surface, wherein in the supporting position, the second projection rotatably holds a core section of another roll-like continuous paper having a core diameter larger than a core diameter of the roll-like continuous paper, the printer device is configured to hold a plurality of roll-like continuous papers having different inner diameters of core sections. It is this limitation found in the claims, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nihashi (US 2019/0023037) disclose a printer having a paper roll holder having a shaft, a paper roll storage section, and a print unit. The paper roll storage section has a first support that rotatably supports the shaft of the paper roll holder when the paper roll holder is inserted into a shaft core of a paper roll, and a second support that rotatably supports the shaft of the paper roll holder when the paper roll holder is not inserted into the shaft core of the paper roll.  Sugimoto et al. (US 2005/0147450) disclose a tape printer having a roll sheet holder storage part of which a bottom is formed with a rectangular positioning recess.  A discrimination recess fittingly receives a sheet discrimination part extending from a lower end of the positioning holding member.  Ikemoto et al. (US 2018/0297380) disclose a printing apparatus, having a body with a container compartment, a cover, a pair of supporting parts, a locking member, and an engaging portion, is provided. The pair of supporting parts support the roll along a first direction. At least one of the pair of supporting parts is movable in the first direction. The locking member is arranged on the movable supporting part and is movable between a locked position and an unlocked position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853